DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-2, 4-5, 7-9, 15, 21, 31-40 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted July 22, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 4-5, 7, 21, 30-34, 36-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esswein et al. (WO 2016/168087 A1).
With regard to Claim 1, Esswein et al. disclose in Figure 6, a component for a rechargeable flow battery (1), wherein the component comprises: a first current collector, called a conductive mesh (15), comprising a layer of electrically conductive material having opposing first and second sides, wherein the first electrode, called a hybrid electrode (13), is disposed on the first side of the first current collector (15), such 
With regard to Claim 4, Esswein et al. disclose in Figure 6, dielectric material (17) disposed on the second side of the first current collector (15) is selected from polytetrafluoroethylene, and ceramics such as alumina (paragraph 0061).
With regard to Claim 5, Esswein et al. disclose in Figure 6, wherein the electrically conductive material of the current collector (15) is selected from carbon, which may be or comprise graphitic carbon (paragraphs 0038 and 0054).
With regard to Claim 7, Esswein et al. disclose in Figure 6, wherein first and second apertures are inherently provided through the first current collector (15) since the current collector is a conductive mesh material, and the layer of dielectric material (17) disposed on the second side of the first current collector (15) to allow fluid to flow though the dielectric material (17) and the current collector (15) via the first aperture (mesh opening) to the first electrode (13), along or through the electrode (13), and then out through the current collector (15) and dielectric material (17) through the first electrode (13) (paragraph 0054).
With regard to Claim 21, Esswein et al. disclose wherein the flow battery (1) involves a lithium ion flow battery, an ionic-liquid flow battery, or a molten salt flow battery (paragraph 0070).
With regard to Claim 30, Esswein et al. disclose the use of a printed circuit board (PCB) material in a redox flow battery (1), the printed circuit board being an inherent 
 With regard to Claim 31, the recitation, “wherein the printed circuit board (PCB) material is used as the primary fluid (either gas or liquid) manifolding of a rechargeable flow battery”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 32, Esswein et al. disclose in Figure 1, wherein the battery also comprises first (10) and second electrodes (10’), separated such that ions are allowed to flow between them, wherein a first reservoir (30) comprising or for holding a first fluid electrolyte is fluidly connected to the first electrode (10), to allow circulation of the first fluid electrolyte from the first reservoir (30) to the first electrode (10) and from the first electrode (10) to the first reservoir (30) (paragraphs 0035 and 0072).
With regard to Claim 33, Esswein et al. disclose in Figures 1 and 3, wherein the first and second electrodes (10, 10’) are separated by a membrane (20), which may be selected from an ion selective membrane or a molecular sieve membrane, and a 
With regard to Claim 34, Esswein et al. disclose wherein the dielectric material (100) disposed between the membrane (20) and the first current collector (90) is selected from polytetrafluoroethylene and ceramics such as alumina (paragraphs 0061-0062).
With regard to Claim 36, Esswein et al. disclose the flow battery (1) comprising a plurality of cells, each cell comprising the first and second electrodes (10, 10’), wherein the first current collector (90) of a cell in the stack is electrically connected to the second current collector (90’) of a neighboring cell in the stack (paragraph 0086).
 With regard to Claim 37, Esswein et al. disclose wherein one or more channels (82) are present through the layers of each bipolar plate (90) cell, but not through the electrodes (10, 10’), to allow the first fluid to flow through a first cell (80) to the first electrode (10’) of a second cell (80’), and optionally to return to the first cell (80), and/or to allow the second fluid to flow through the second cell (80’) to the second electrode (10’) of the first cell (80), and optionally to return to the second cell (80’) (paragraph 0086).
With regard to Claim 39, Esswein et al. disclose wherein the first current collector, called a bipolar plate (90), of a cell in the stack is electrically connected to the second current collector, called a bipolar plate (90’), of a neighboring cell in the stack via inherently removable electrical connections (paragraph 0086). The recitation, “to In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
With regard to Claim 40, Esswein et al. disclose wherein the cells are bonded together (paragraph 0086).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Esswein et al. (WO 2016/168087 A1), as applied to Claims 1, 4-5, 7, 21, 30-34, 36-37 and 39-40 above, and in further view of Stone et al. (US 2012/0226381 A1).
With regard to Clam 2, Esswein et al. disclose the component for a rechargeable flow battery in paragraph 9 above, including a dielectric material (17) disposed on a second side of a current collector (15) (paragraph 0054), but do not specifically disclose wherein the dielectric material is a printed circuit board material comprising a layer of fiber-reinforced polymer.
Stone et al. disclose a component of a battery (10) depicted as a substrate (12) of an electrode (10), the substrate (12) having openings therein (14) and being configured to extend into a battery solute (paragraphs 0040-0046).  Stone et al. disclose wherein the substrate may be made of an FR-4 copper clad (also known as FR-4 PCB), which is a fire-rated-electrical-grade-dielectric-fiberglass-laminated-epoxy resin system combined with a glass-fabric-substrate laminated to copper (paragraph 0051).  Before the effective filing date of the invention it would have been obvious to one of ordinary . 

14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Esswein et al. (WO 2016/168087 A1), as applied to Claims 1, 4-5, 7, 21, 30-34, 36-37 and 39-40 above.
With regard to Clam 15, Esswein et al. disclose the component for a rechargeable flow battery in paragraph 9 above, but do not specifically disclose wherein a further layer of dielectric material is disposed on the first layer of dielectric material disposed on the second side of the first current collector, the further layer having channels and/or apertures formed therein for flow of the first fluid therethrough. Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a further layer of dielectric material is disposed on the first layer of dielectric material disposed on the second side of the first current collector, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI).

Allowable Subject Matter
15.	Claims 8-9, 35 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter:  with regard to Claims 8-9, the closest prior art, over Esswein et al. (WO 2016/168087 A1), do not teach or fairly suggest the component for a rechargeable flow battery wherein a protective annular member extends around the edge of the dielectric material defining the first and/or second aperture, to prevent contact of the first fluid electrolyte with the dielectric material and any bonding agent materials contained therein; and, wherein the protective annular member is selected from an O-ring, X-ring and a D-ring.
	With regard to Claims 35 and 38, the closest prior art, over Esswein et al. (WO 2016/168087 A1), do not teach or fairly suggest the component for a rechargeable flow battery wherein a protective annular member extends around an edge of the dielectric material disposed between the membrane and the first current collector, to prevent contact of the first fluid electrolyte with the dielectric material; and, wherein first and second apertures are provided through the first current collector and the layer of dielectric material disposed on the second side of the first current collector to allow fluid to flow though the dielectric material and the current collector via the first aperture to the first electrode, along or through the electrode, and then out through the current collector and dielectric material through the first electrode, and the channel for transporting the 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725